             Case 2:18-cv-02108-JAD-EJY Document 43 Filed 06/26/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 Sharon I. Sanchez-Lopez,                                   Case No.: 2:18-cv-02108-JAD-EJY

 4             Plaintiff

 5 v.                                                            Order Granting Unopposed
                                                                     Motions in Limine
 6 John Gonzalez Osuna, et al.
                                                                        ECF Nos. 41, 42
 7             Defendants

 8

 9            In this car-accident case currently set for trial on September 15, 2020, defendants John

10 Gonzalez Osuna and C.R. England, Inc. move in limine to exclude from trial (1) Dr. Cash’s

11 Second Supplemental Report dated December 18, 2019, 1 and (2) opinion testimony from non-

12 retained experts, leaving only Dr. Cash to testify to causation. 2 Responses to these motions were

13 due by June 19, 2020. Plaintiff filed neither a response nor a request to extend the deadline to

14 file one. Local Rule 7-2(d) provides that “[t]he failure of an opposing party to file points and

15 authorities in response to any motion, except a motion under Fed. R. Civ. P. 56 or a motion for

16 attorney’s fees, constitutes a consent to the granting of the motion.”

17            I deem plaintiff’s failure to oppose these motions as her consent to granting them under

18 LR 7-2(d), and IT IS THEREFORE ORDERED that Defendants’ Motions in Limine [ECF Nos.

19 41, 42] are GRANTED. Dr. Cash’s Second Supplemental Report dated December 18, 2019,

20

21

22

23   1
         ECF No. 41.
     2
         ECF No. 42.
          Case 2:18-cv-02108-JAD-EJY Document 43 Filed 06/26/20 Page 2 of 2



 1 and any testimony related to it is excluded from trial. And no opinion testimony from non-

 2 retained experts may be introduced, leaving only Dr. Cash to testify to causation.

 3         Dated: June 26, 2020

 4                                                          _________________________________
                                                            U.S. District Judge Jennifer A. Dorsey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                   2
